DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 11/30/20 has been entered.  In the preliminary amendment, Applicant amended claims 3-5, 7-11 and added new claims 12-20.  Therefore, claims 1-20 are currently pending in this application.

Claim Objections
Claims 1- 20 are objected to because of the following informalities:  
-In claims 1-20, all reference numbers need to be removed.   Appropriate correction is required.

                                                           Drawings
The drawings of Figures 1-3, 5, and 6 are objected to because the flow chart boxes without descriptions in Figures 5 and 6, the vertical axis and horizontal axis in Figures 1-3 need to be labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

-Claim 1 recites “ the reducing agent which is intended to be added to the flow of exhaust gases” (line 8) which renders claim indefinite.
-Claim 1 recites “characteristics of the internal combustion engine”, “characteristics of the SCR” (lines 15, 16) which renders claim indefinite since it is unclear what “characteristics” that Applicant is intending to claim.
-Claim 1 recites “first mathematical quantities from a plurality of characteristics of the  internal combustion engine and a plurality of characteristics of the SCR” which renders claim indefinite since it is unclear to the examiner the meaning of “mathematical quantities” that Applicant is intending to claim.
-Claim 1 recites “a future time horizon” which renders claims indefinite since it is unclear to the examiner the meaning of “future time horizon” that Applicant is intending to claim.
-Claim 2 recites “characteristics of the fluids” which renders claims indefinite since it is unclear what “fluids” that Applicant is intending to claim.
-Claim 2 recites “a preset time period …” which renders claims indefinite since it is unclear “a preset time period” as recited in claim 2 is the same or different with “a preset time” as recited in claim 1 which claim 2 depends on.
-Claims 3, 12 recite “moving averages” which renders claims indefinite since it is unclear to the examiner the meaning of “moving averages” that Applicant is intending to claim.



-Claim 4 recites the limitation "the random-forest method or the neural -network method” (lines 3, 4).  There is insufficient antecedent basis for this limitation in the claim.

-Claim 5 recites the limitation "the future resonant frequency” (lines 1, 2).  There is insufficient antecedent basis for this limitation in the claim.
-Claim 5 recites “characteristics of the internal combustion engine”, “characteristics of the SCR” (lines 12, 13) which renders claim indefinite since it is unclear what “characteristics” that Applicant is intending to claim.
-Claim 5 recites “first mathematical quantities from a plurality of characteristics of the  internal combustion engine and a plurality of characteristics of the SCR” which renders claim indefinite since it is unclear to the examiner the meaning of “mathematical quantities” that Applicant is intending to claim.
-Claim 5 recites “a future time horizon” (line 26) which renders claim indefinite since it is unclear to the examiner the meaning of “future time horizon” that Applicant is intending to claim.
-Claim 5 recites the limitation "the current acquisition time” (line 15).  There is insufficient antecedent basis for this limitation in the claim.
-Claim 6 recites “characteristics of the fluids” which renders claim indefinite since it is unclear what “fluids” that Applicant is intending to claim.



-Claim 6 recites “a preset time period …” which renders claim indefinite since it is unclear “a preset time period” as recited in claim 2 is the same or different with “a preset time” as recited in claim 1 which claim 6 depends on.
-Claim 6 recites “the state of fluid” which renders claim indefinite since it is unclear what “state of fluid” that Applicant is intending to claim.

-Claim 6 recites “a preset time period …” which renders claim indefinite since it is unclear “a preset time period” as recited in claim 6 is the same or different with “a preset time” as recited in claim 5 which claim 6 depends on.
-Claim 7 recites the limitation "the future resonant frequency” (lines 1, 2).  There is insufficient antecedent basis for this limitation in the claim.
-Claim 7 recites “characteristics of the internal combustion engine”, “characteristics of the SCR” which renders claim indefinite since it is unclear what “characteristics” that Applicant is intending to claim.
-Claim 7 recites “first mathematical quantities from a plurality of characteristics of the internal combustion engine and a plurality of characteristics of the SCR” which renders claim indefinite since it is unclear to the examiner the meaning of “mathematical quantities” that Applicant is intending to claim.
-Claim 7 recites the limitation "the current acquisition time”.  There is insufficient antecedent basis for this limitation in the claim.



-Claim 7 recites “a future time horizon” which renders claim indefinite since it is unclear to the examiner the meaning of “future time horizon” that Applicant is intending to claim.
-Claim 7 recites “a machine learning algorithm” which renders claims indefinite since it is unclear “a machine learning algorithm” as recited in claim 7 is the same or different with “a machine learning algorithm” as recited in claim 1 in which claim 7 depends on.
-Claim 8 recites the limitation "the future concentration of a reducing agent”.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 9 recites the limitation "the future resonant frequency”.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 9 recites “the state of fluids” (line 9) which renders claim indefinite since it is unclear what “fluids” that Applicant is intending to claim.
-Claim 9 recites “characteristics of the internal combustion engine”, “characteristics of the SCR, characteristics of fluids” which render claim indefinite since it is unclear what “characteristics” that Applicant is intending to claim.
-Claim 10 recites the limitation "the future concentration of a reducing agent” (lines 1,2).  There is insufficient antecedent basis for this limitation in the claim.
-Claim 10 recites “the state of fluids” (line 8) which renders claim indefinite since it is unclear what “fluids” that Applicant is intending to claim.
-Claim 10 recites the limitation "the amount of reducing agent within the SCR” (line 13).  There is insufficient antecedent basis for this limitation in the claim.

-Claim 11 recites the limitation "control the addition of a reducing agent” (line 4) which renders claim indefinite since it is unclear where the addition of a reducing agent occurs.
-Claim 12 recites “the first mathematical quantities and /or the second mathematical quantities “ which renders claim indefinite since it is unclear to the examiner the meaning of “mathematical quantities” that Applicant is intending to claim.
-Claims 13, 14 recite the limitation "the random-forest method or the neural -network method” (lines 2, 3).  There is insufficient antecedent basis for this limitation in the claim.
-Claim 15 recites the limitation "the future resonant frequency” (lines 1, 2).  There is insufficient antecedent basis for this limitation in the claim.
-Claim 15 recites “characteristics of the internal combustion engine”, “characteristics of the SCR” which renders claim indefinite since it is unclear what “characteristics” that Applicant is intending to claim.
-Claim 15 recites “first mathematical quantities from a plurality of characteristics of the internal combustion engine and a plurality of characteristics of the SCR” which renders claim indefinite since it is unclear the meaning of “mathematical quantities” that Applicant is intending to claim.
-Claim 15 recites “a future time horizon” which renders claim indefinite since it is unclear to the examiner the meaning of “future time horizon” that Applicant is intending to claim.


-Claim 16 recites the limitation "the future resonant frequency” (lines 1, 2).  There is insufficient antecedent basis for this limitation in the claim.
-Claim 16 recites “characteristics of the internal combustion engine”, “characteristics of the SCR” (lines 11, 12) which renders claim indefinite since it is unclear what “characteristics” that Applicant is intending to claim.
-Claim 16 recites “first mathematical quantities from a plurality of characteristics of the internal combustion engine and a plurality of characteristics of the SCR” which renders claims indefinite since it is unclear the meaning of “mathematical quantities” that Applicant is intending to claim.
-Claim 16 recites “a future time horizon” (line 25) which renders claim indefinite since it is unclear to the examiner the meaning of “future time horizon” that Applicant is intending to claim.
-Claim 17 recites the limitation "the future resonant frequency” (lines 1, 2).  There is insufficient antecedent basis for this limitation in the claim.
-Claim 17 recites “characteristics of the internal combustion engine”, “characteristics of the SCR” (lines 11, 12) which renders claim indefinite since it is unclear what “characteristics” that Applicant is intending to claim.
-Claim 17 recites “first mathematical quantities from a plurality of characteristics of the internal combustion engine and a plurality of characteristics of the SCR” which renders claim indefinite since it is unclear the meaning of “mathematical quantities” that Applicant is intending to claim.


-Claim 17 recites “a future time horizon” (line 25) which renders claims indefinite since it is unclear to the examiner the meaning of “future time horizon” that Applicant is intending to claim.
-Claims 18, 19 recite the limitation "the future concentration of a reducing agent” (lines 1, 2).  There is insufficient antecedent basis for this limitation in the claim.
-Claim 20 recites “the future resonant frequency” (line 1). There is insufficient antecedent basis for this limitation in the claim.
-Claim 20 recites “the state of fluids” (line 8) which renders claim indefinite since it is unclear what “fluids” that Applicant is intending to claim.
-Claim 20 recites “storing characteristics of the internal combustion engine, characteristics of the SCR, characteristics of fluids flowing around the internal combustion engine” which renders claim indefinite since it is unclear what “characteristics”, “fluids” that Applicant is intending to claim.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.

lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747